324 S.W.3d 777 (2010)
STATE of Missouri, Respondent,
v.
Taron Lydell CRAWFORD, Appellant.
No. WD 71453.
Missouri Court of Appeals, Western District.
November 23, 2010.
Ellen H. Flottman, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
*778 Before Division II: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.
Prior report: 256 S.W.3d 150.

Order
PER CURIAM:
Taron Crawford appeals his conviction for murder in the second degree resulting from a jury trial in the Circuit Court of Boone County. Crawford argues that the trial court committed reversible error in excluding part of the expert witness testimony of Crawford's expert. We disagree and affirm the judgment below in this per curiam order. Rule 30.25(b).